DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Feenstra et al. (US 2008/0211132, hereinafter Feenstra), in view Pressacco et al. (US 2015/0034123 A1), Farnworth (US 2007/0179655 A1), and Barnhart (US 2016/0318253).

Regarding claim 1, Cox meets the claimed a method, comprising: dispensing, by a powder dispensing assembly, (Cox teaches feed hopper 254 to deposit powder, see Fig. 5, [0052]) a plurality of layers of a powdered material onto a build platform (Cox teaches the apparatus to be used in a selective laser sintering process including depositing layers of powder on a platform such as platform 170, see [0003], [0042], Fig. 3)  to form a powder bed; separating the powder bed substantially from the build platform (Cox teaches the completion of builds in machine 252, a part cake 258 which consists of the fabricated parts and the unfused powder around those parts, is moved to break-out stations 260, see [0052]) and collecting a substantial portion of the powdered material from the powder bed in a hopper. (Cox teaches transporting the powder to a hopper 412 in the break-out station 260 also labeled part 400, Fig. 7, [0061]) transporting the substantial portion of the powdered material from the hopper to a storage chamber, (Cox teaches the system 270 includes moving the powder to a storage vessel 354, see Fig. 5 and 6, [0053]-[0060]. Cox teaches the powder from 412 is transferred via powder ducting 414 back to the recovered powder storage vessel 354 in FIG. 6. Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]. Cox teaches a single air transport system is used for the storage vessels and recovery system which is an inert gas, see [0051]- [0052].) 

Cox teaches using multiple blending vessels to achieve, complete blending to eliminate stratification of the powder and complete mixing, see [0046], Fig. 6.
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

Cox discloses the claimed invention except for the duplication of the screw feeder 406 to be downstream of the hopper 408. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to duplicate the screw feeder since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the screw feeder for the purpose of improving blending, eliminate stratification of the powder and complete mixing, see [0046].

Cox does not explicitly teach collecting powder in response to moving the build platform, wherein the separating of the powder bed substantially from the build platform comprises shaking the build platform or inverting the build platform.
Feenstra meets the claimed collecting powder in response to moving the build platform, wherein the separating of the powder bed substantially from the build platform comprises shaking the build platform (Feenstra discloses a method for 3D printing using powder (see title and abstract) and a power recovery system, see [0051]. Feenstra teaches vibrating the building platform to recover the powder, see [0055]). 

Cox as modified does not explicitly teach in a closed environment filled with an inert gas.
Pressacco meets the claimed in a closed environment filled with an inert gas. (Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use the inert gas chamber of Pressacco with the power recover step of Cox as modified because it is important to for recovery and regeneration of the processing powders for a plurality of cycles to keep the oxygen content below a predetermined threshold value to prevent 3D printing defects, see [0034].

Cox as modified does not explicitly teach inverting the build platform. 
Farnworth meets the claimed inverting the build platform. (Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the inverting step of Farnworth with the powder removal of Cox and Feenstra because it ensures unconsolidated material is removed, see Farnworth [0133].



Cox as modified does not explicitly teach rotating the build platform. 
Barnhart meets the claimed rotating the building platform. (Barnhart teaches removing powder by reverse rotation of the platform, see [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the powder removal steps of Cox and Farnworth with the rotating step of Barhart because it prevents accumulation of powder around the build platform, platform lift, and actuator, see [0027].

Regarding claim 5, Cox as modified meets the claimed, wherein step of collecting of the substantial portion of the powdered material of the powder bed in the hopper comprises removing from the powder bed one or more integral objects formed by bonding of the powdered material. (Cox teaches rotary sifter 408 to achieve separation between the recoverable powder and the larger agglomerates, see [0061], Fig. 7).

Regarding claim 7, Cox as modified meets wherein the transporting of the substantial portion of the powdered material of the powder bed from the hopper to the storage chamber comprises utilizing at least one of: an auger (Cox teaches a screw feeder 406 to transport the powder which meets the claimed auger, see Fig. 7, [0061]) a vacuum; (Cox teaches the powder transport systems to include vacuum, i.e. negative pressure, see [0051]); and a conveyer. (Examiner notes the conveyers is an alternative limitation). 


Regarding claim 9, Cox as modified meets the claimed, wherein the inert gas comprises nitrogen, carbon dioxide, helium, or argon. (Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]. Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]) 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox and Feenstra Pressacco et al. and Farnworth, as applied to claim 1, and in further view of Barnhart (US 2016/0318253). 

Regarding claim 3, Cox as modified meets the claimed all that is claimed in claim 1, as described above, but does not teach the claimed wherein the separating of the powder bed substantially from the build platform comprises dislodging lingering powders of the powdered material on the build platform by vacuuming or gas-jetting.
Barnhart meets the claimed wherein the separating of the powder bed substantially from the build platform further comprises dislodging lingering powders of the powdered material on the build platform by vacuuming or gas-jetting (Barnhart discloses an additive manufacturing method using powder (title, abstract, and [0006]) including removal and recovery of excess powder, see [0038]. Barnhart teaches vacuum pump 96 to apply suction to move excess powder into a recovery container 26, see [0038]).
. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Feenstra et al. (US 2008/0211132, hereinafter Feenstra) and Pressacco and Barnhart (US 2016/0318253), in further view of McFarland et al. (US 2016/0193696). 

Regarding claim 4, Cox as modified meets the claimed wherein the step of collecting of the substantial portion of the powdered material of the powder bed in the hopper further comprises collecting the substantial portion of the powdered material of the powder bed in a hopper having one or more sloped walls to facilitate gravitational movement of the powdered material. (Cox teaches hopper 412 to have sloped walls, see Fig. 7).
Cox as modified does not explicitly teach wherein the hopper is located below the build platform.
McFarland meets the claimed wherein the hopper is located below the build platform. (McFarland depicts hopper 128 to have slopped walls itself and slopped walls leading to the hopper entrance, and be located below build platform 102, see Fig. 1, [0062]).
. 

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Pressacco et al. (US 2015/0034123 A1) and Farnworth (US 2007/0179655 A1), and Barnhart (US 2016/0318253).
Regarding claim 21, Cox meets the claimed a method, comprising: dispensing, by a powder dispensing assembly, a plurality of layers of a powdered material onto a build platform to form a powder bed; (Cox teaches the apparatus to be used in a selective laser sintering process including depositing layers of powder on a platform such as platform 170, see [0003], [0042], Fig. 3)  separating the powder bed substantially from the build platform in a closed environment filled with an inert gas by moving the build platform; (Cox teaches the completion of builds in machine 252, a part cake 258 which consists of the fabricated parts and the unfused powder around those parts, is moved to break-out stations 260, see [0052], Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]) collecting a substantial portion of the powdered material from the powder bed in a hopper in response to moving the build platform; and transporting the substantial portion of the powdered material from the hopper to a storage chamber, (Cox teaches the system 270 includes moving the powder to a storage vessel 354, see Fig. 5 and 6, [0053]-[0060]. Cox teaches the powder from 412 is transferred via powder ducting 414 back to the recovered powder storage vessel 354 in FIG. 6. Cox teaches a single air transport system is used for the storage vessels and recovery system which is an inert gas, see [0051]- [0052])  wherein the separating of the powder bed substantially from the build platform comprises dislodging lingering powders of the powdered material on the build platform by vacuuming. (Cox teaches the powder transport systems to include vacuum, i.e. negative pressure, see [0051]). 
Cox as modified does not explicitly teach in a closed environment filled with an inert gas.
Pressacco meets the claimed in a closed environment filled with an inert gas. (Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use the inert gas chamber of Pressacco with the power recover step of Cox as modified because it is important to for recovery and regeneration of the processing powders for a plurality of cycles to keep the oxygen content below a predetermined threshold value to prevent 3D printing defects, see [0034].
Cox does not explicitly teach inverting the build platform.
Farnworth meets the claimed inverting the build platform. (Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the inverting step of Farnworth with the powder removal of Cox and Feenstra because it ensures unconsolidated material is removed, see Farnworth [0133].


Cox as modified does not explicitly teach rotating the build platform. 
Barnhart meets the claimed rotating the building platform. (Barnhart teaches removing powder by reverse rotation of the platform, see [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the powder removal steps of Cox and Farnworth with the rotating step of Barnhart because it prevents accumulation of powder around the build platform, platform lift, and actuator, see [0027].


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Pressacco et al. (US 2015/0034123 A1) and Farnworth (US 2007/0179655 A1) and Sakura (US 2016/0236422 A1), and Barnhart (US 2016/0318253).


Regarding claim 22, Cox meets the claimed method, comprising: dispensing, by a powder dispensing assembly, a plurality of layers of a powdered material onto a build platform to form a powder bed; (Cox teaches the apparatus to be used in a selective laser sintering process including depositing layers of powder on a platform such as platform 170, see [0003], [0042], Fig. 3)  separating the powder bed substantially from the build platform in a closed environment filled with an inert gas by moving the build platform; (Cox teaches the completion of builds in machine 252, a part cake 258 which consists of the fabricated parts and the unfused powder around those parts, is moved to break-out stations 260, see [0052], Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]) collecting a substantial portion of the powdered material from the powder bed in a hopper in response to moving the build platform; and transporting the substantial portion of the powdered material from the hopper to a storage chamber, 

Cox does not explicitly teach wherein the separating of the powder bed substantially from the build platform comprises inverting the build platform.
Farnworth meets the claimed wherein the separating of the powder bed substantially from the build platform comprises inverting the build platform.(Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the inverting step of Farnworth with the powder removal of Cox and Feenstra because it ensures unconsolidated material is removed, see Farnworth [0133].
Cox as modified does not explicitly teach in a closed environment filled with an inert gas.
Pressacco meets the claimed in a closed environment filled with an inert gas. (Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use the inert gas chamber of Pressacco with the power 
Cox as modified does not explicitly teach dislodging lingering powders of the powdered material on the build platform by gas-jetting.
Sakura meets the claimed dislodging lingering powders of the powdered material on the build platform by gas-jetting. (Sakura teaches airflow 403 is jetted from a nozzle 402 of an ejector 401 to blow the airflow 403 including the powder 20 against the three-dimensional object 300 on stage 24, see [0101])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use gas jetting step of Sakura with the power recover step of Cox as modified because it improves powder removal from objects with internal space or fine features, see [0100].

Cox as modified does not explicitly teach rotating the build platform. 
Barnhart meets the claimed rotating the building platform. (Barnhart teaches removing powder by reverse rotation of the platform, see [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the powder removal steps of Cox and Farnworth with the rotating step of Barnhart because it prevents accumulation of powder around the build platform, platform lift, and actuator, see [0027].


Response to Arguments

Applicant's arguments filed 9/22/2021 have been fully considered but they are moot in view of the new rejection above. Barnhart (US 2016/0318253) teaches removing powder by reverse rotation of the platform, see [0039]. Barnhart teaches it prevents accumulation of powder around the build platform, platform lift, and actuator, see [0027].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744